            Case 2:19-cv-00788-DWA Document 21 Filed 06/11/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


HOLLY HORVATH                                                )
                                                             )
                 Plaintiff,                                  )
                                                             )
     -vs-                                                    )         Civil Action 19-788
                                                             )
ANDREW M. SAUL,                                              )
                                                             )
        Defendant.                                           )

AMBROSE, Senior District Judge.

                              MEMORANDUM OPINION AND ORDER


        Plaintiff Holly Horvath (“Horvath”) seeks judicial review of the Social Security

Administration’s denial of her claim for supplemental security income (“SSI”) and

disability insurance benefits (“DIB”). Her initial Motion for Summary Judgment (ECF No.

11) and the Commissioner’s corresponding Motion addressed alleged substantive

errors the ALJ made in denying her claim. In an Order of Court dated May 7, 2020, I

affirmed the ALJ’s finding. (ECF No. 20) Horvath has filed a second Motion for

Summary Judgment, alleging that the Administrative Law Judge (“ALJ”) had was not

constitutionally appointed under the Appointments Clause.

        Horvath relies upon the Supreme Court’s decision in Lucia v. S.E.C. 138 S. Ct.

2044 (2018) and the Third Circuit Court of Appeals decision in Cirko v. Comm’r. of Soc.

Sec., 948 F.3d 148 (3d Cir. 2020) in support of her contention.1 In Lucia, the Supreme


        1
         This Court declined to address the appointments clause argument in its initial decision because the
Commissioner sought rehearing before the Third Circuit Court of Appeals. Rehearing was denied and the
Commissioner has represented that it is not pursuing an appeal before the Supreme Court. Consequently, Horvath’s
appointments clause challenge is ripe for consideration.


                                                        1
             Case 2:19-cv-00788-DWA Document 21 Filed 06/11/20 Page 2 of 5




Court held that an ALJ of the Securities and Exchange Commission is an “Officer of the

United States” who must be appointed by the President, a court of law, or the

Department head. Lucia, 138 S. Ct. at 2053. The Court found that a party “’who makes

a timely challenge to the constitutional validity of the appointment of an officer who

adjudicates his case’ is entitled to relief.” Lucia, 138 S. Ct. at 2055, quoting Ryder v.

United States, 515 U.S. 177, 182-83 (1995).2 Following the reasoning of the Lucia

decision, the Court of Appeals for the Third Circuit found that social security claimants

“may raise Appointments Clause challenges in federal court without having exhausted

those claims before the agency.” Cirko, 948 F.3d at 153.

         Here, there is no doubt that the ALJ who presided over Horvath’s claim was not

properly appointed under the Appointments Clause. “Pursuant to Cirko, then, Plaintiff

would therefore be entitled to a new hearing before an ALJ other than [the ALJ who

presided over her case] and a new disability determination regardless of whether she

raised the issue at the administrative level.” Waldor, 2020 WL 2557340, at * 2. Forgoing

the exhaustion argument, the Commissioner instead urges that Horvath has “waived”

her right to pursue an Appointments Clause argument.

         I reject the Commissioner’s argument. As the Honorable Patricia Dodge recently

explained, the issue is not one of “waiver” but of “forfeiture.” See Schaffer v. Saul, Civ.

No. 19-01153, 2020 WL 2526938, at * 2 (W.D. Pa. May 18, 2020). A “waiver” is an


         2
            “While Lucia did not purport to address the constitutionality of the ALJs in other federal agencies, in
response to the opinion, the President of the United States, on July 10, 2018, issued an executive order stating that
‘at least some – and perhaps all – ALJs are Officers of the United States and thus subject to the Constitution’s
Appointments Clause.” Waldor v. Saul, Civ. No. 18-1165, 2020 WL 2557340, at * 1 (W.D. Pa. May 20, 2020),
citing, Exec. Order No. 13843, 83 Fed. Reg. 32755 (July 10, 2018). On July 16, 2018, the Acting Commissioner of
Social Security appointed ALJs in accordance with the Appointments Clause, United States Constitution Art. II,
section 2, cl. 2. This action had no retroactive effect. Flynn v. Saul, Civ. No. 19-0058, 2020 WL 509164, at * 2 (E.D.
Pa. Jan. 30, 2020).


                                                          2
           Case 2:19-cv-00788-DWA Document 21 Filed 06/11/20 Page 3 of 5




intentional relinquishment or abandonment of a known right. A “forfeiture,” on the other

hand, is the failure to make a timely assertion of the right. Schaffer, 2020 WL 2526938,

at * 2.3 As Judge Dodge noted, the distinction between “waiver” and “forfeiture” is

important because “’a federal court has the authority to resurrect only forfeited [claims].’”

Schaffer, 2020 WL 2526938, at * 2, quoting, Barna v. Bd. of Sch. Directors of Panther

Valley Sch. Dist., 877 F.3d 136, 146 n. 7 (3d Cir. 2017). Thus, a court may overlook

forfeiture when the issue is purely legal in nature and “’where refusal to reach the issue

would result in a miscarriage of justice or where the issue’s resolution is of public

importance.’” Id., quoting, Barna, 877 F.3d at 147.

         I find the Schaffer decision to be persuasive as have other Courts within this

District. See, Lenz v. Saul, Civ. No. 19-489, 2020 WL 2571902 (W.D. Pa. May 20,

2020); Waldor v. Saul, 2020 WL 2557340 (W.D. Pa. May 20, 2020), and Hiben v. Saul,

Civ. No. 18-1590, 020 WL 2571895 (W.D. Pa. May 20, 2020). As Judge Bloch

observed, “while Lucia had been decided prior to the initial round of briefing in this case,

Cirko had not. Although a plaintiff certainly could have devised an Appointments Clause

argument in the social security context based on Lucia, Lucia did not actually address

the issue directly. Cirko did.” Waldor, 2020 WL 2571895, at * 2. As in Waldor, here the

initial round of briefing was submitted prior to the issuance of the Cirko decision.

Consequently, I find that the issuance of the Cirko decision “created exceptional

circumstances sufficient for this Court to consider Plaintiff’s Appointments Clause

arguments even though not raised in her initial briefs.” Id.




3
  I find Judge Dodge’s reasoning to be compelling and conclude that there is no basis for finding that Guy
intentionally waived her right to challenge the constitutionality of the ALJ’s appointment.

                                                         3
        Case 2:19-cv-00788-DWA Document 21 Filed 06/11/20 Page 4 of 5




       It is disingenuous to urge that Horvath should have advanced an argument that

was not recognized at the time of the original briefing in this case and which, even after

recognized, the Commissioner continued to challenge. “[G]iven that the decision in

Cirko was in large part crafted to prevent parties from forfeiting rights inadvertently by

failing to raise them at the first opportunity, it seems appropriate to extent this way of

thinking to federal cases such as this one.” Lenz v. Saul, Civ. No. 19-489,2020 WL

2571902, at * 2 (W.D. Pa. May 20, 2020). Because there is no question that the ALJ

was not constitutionally appointed, this case will be remanded to the Commissioner for

a new hearing and determination by a properly appointed ALJ other than the one who

presided over Horvath’s prior determination.




                                              4
           Case 2:19-cv-00788-DWA Document 21 Filed 06/11/20 Page 5 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HOLLY HORVATH                                   )
         Plaintiff,                             )
                                                )
    -vs-                                        )       Civil Action No. 19-788
                                                )
ANDREW M. SAUL,                                 )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.




                                  ORDER OF COURT

      Therefore, this 11th day of June, 2020, it is hereby ORDERED that the Motion for

Summary Judgment (Docket No. 15) is GRANTED. It is further ORDERED that this

case is REMANDED to the Social Security Administration for a new hearing before a

different constitutionally appointed Administrative Law Judge than the Administrative

Law Judge who presided over the prior hearing. It is further ORDERED that the Clerk of

Courts mark this case “Closed” forthwith.

                                                BY THE COURT:

                                                /s/ Donetta W. Ambrose
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                            5
